                                           Case 1:20-cv-06516-VM Document 30-1 Filed 09/09/20 Page 1 of 2




                                             ®



                                                                    Yes                                      No                            Yes                                   Yes
                                                                                                                   Is the unit currently
  Determine need for Non-                                                         Does under time in
                                          Do I Have Open                                                           at the target open                 Are all CCAs scheduled
                                                                          workload permit meeting the open
   Schedule Day carriers                      Routes?                               route ratios?
                                                                                                                     route ratio (see                   or on hold downs?
                                                                                                                         below)?



                                             No                                                Yes                             No                                    No




        Call In Non                     Disapprove NSD                                                            Disapprove NSD                       Schedule CCAs
       Schedule Day                         Request                                                                   Request                            accordingly



Target Open
Route Ratio:                                                              Yes                                     No
                                                                                                                                                            Yes
                            Yes             Is office performing at
                                               or below earned?                    Have all On the Clock ODL                                                      Have all efforts been made
                                                                                                                           Was any carriers excused
                                      Office – Pet Tool plus 15 minutes               Carriers, PTFs, and                                                         to find assistance outside
15% Saturday                           Street – Base plus 1 minute                 CCAs been maximized?
                                                                                                                            under the 701 rule?                        of the installation?
8% Monday                                for each parcel over base

10% Tuesday-Friday
                                            No                                            No                                     Yes                                 No
 Follow local MOU for
contractual compliance                         Review
                                                                                                                                                                  Canvas share plan
                                          Performance, Set
   in holiday week                        Expectations, and
                                                                                       Review ODL List                        Disapprove NSD                       offices remaining
      scheduling                            discuss NSD                                  and Staffing                             Request                              contractual
                                               request                                                                                                                  compliant

                                                                                                                                             1
                                  ®
                                       Case 1:20-cv-06516-VM Document 30-1 Filed 09/09/20 Page 2 of 2




                                       ®



                                                                                   Yes                                       Yes                                        No
                                                         Does current staffing                     Is the unit currently
Determine need for Non-Schedule                         schedule align with mail
                                                                                               operating at 95% or greater               For Level 18 Offices, can PM
                                                           arrival profile and
           Day clerks                                            VAP?                                  CSV/SOV?
                                                                                                                                          BUW schedule be adjusted
                                                                                                                                               to cover need?



                                                                                                                No                                         Yes


Yes                                                                                                    Review                                  Postmaster
        Is the opening a                                 Adjust schedule                           Performance,
         skilled position?                                to align with                                                                    performs work and
                                                                                                  Set Expectations,
                                                          current mail                                                                      adjusts PM BUW
                                                                                                    Review NSD
                                                            volumes                                    request                                  schedule
                        No



                                                                                         Yes
                                                                                                                                   Yes
Follow local MOU for                                   Call In Non                             Have all On the Clock ODL                   Have all efforts been made
                                                                                                  Clerks, PTFs, and                        to find assistance outside
contractual compliance in                             Schedule Day                              PSEs been maximized?                            of the installation?
holiday week scheduling
                                                                                                                 No                                         No
                                           Yes

                 Change job bids to              Has unit updated the e1994 to
                  align with current             be at 95% or greater in TACS                                                              Canvas share plan
                 Function 4 workload
                                                            match?                                Review ODL List                           offices remaining
                                                                                                    and Staffing                                contractual
                                                 No                                                                                              compliant


                                                                                                                               2
                                ®
